  Case 2:20-cv-00144-JRG Document 1 Filed 05/11/20 Page 1 of 21 PageID #: 1




                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF TEXAS
                          MARSHALL DIVISION

21ST CENTURY GARAGE LLC,

             Plaintiff,
                                                  CIVIL ACTION
      v.
                                                  NO. 2:20-cv-00144
HYUNDAI MOTOR COMPANY and
HYUNDAI MOTOR AMERICA,

             Defendants.



               COMPLAINT FOR PATENT INFRINGEMENT

      Plaintiff 21st Century Garage LLC files this Complaint under for Patent

Infringement against Defendant Hyundai Motor Company and Hyundai Motor

America (collectively, “Defendants” or “Hyundai”), and states as follows:

                                THE PARTIES

      1.    Plaintiff is a limited liability company organized and

existing under the laws of the State of Georgia, having its principal

office at 400 W. Peachtree Street NW, Suite 4, Unit #5109, Atlanta,

GA 30308.

      2.    Defendant Hyundai Motor Company (“Hyundai Korea”)

is a corporation organized and existing under the laws of Korea, with
 Case 2:20-cv-00144-JRG Document 1 Filed 05/11/20 Page 2 of 21 PageID #: 2




a principal office at 12 Heolleung-ro Seocho-gu, Seoul 06797,

Republic of Korea.

      3.    Defendant Hyundai Motor America (“Hyundai America”)

is a corporation organized and existing under the laws of the State of

California with a principal place of business at 10550 Talbert Ave.,

Fountain Valley, California 92708. Hyundai America may be served

with process through National Registered Agents, Inc., 1999 Bryan

Street, Ste. 900, Dallas, TX 75201-3136.

                       JURISDICTION AND VENUE

      4.    This Court has exclusive subject matter jurisdiction over

this case pursuant to 28 U.S.C. §§ 1331 and 1338(a) on the grounds

that this action arises under the Patent Laws of the United States, 35

U.S.C. § 1 et seq., including, without limitation, 35 U.S.C. §§ 271,

281, 284, and 285.

      5.    This Court has personal jurisdiction over Defendants

because each has minimum contacts with the State of Texas, and has

purposefully availed itself of the privileges of conducting business in

the State of Texas. For example, on information and belief,

Defendants have sold or offered to sell infringing products in the



                                      2
  Case 2:20-cv-00144-JRG Document 1 Filed 05/11/20 Page 3 of 21 PageID #: 3




State of Texas and this Judicial District, or has manufactured accused

vehicles and provided them to intermediaries for distribution

throughout the country, including Texas, with knowledge of this

distribution.

      6.    Venue is proper in this Court as to Hyundai Korea

pursuant to 28 U.S.C. § 1391, under which a foreign defendant may

be sued in any judicial district in the United States.

      7.    Venue is proper in this Court as to Hyundai America

pursuant to 28 U.S.C. § 1400(b) on the grounds that it has committed

acts of infringement in and has a regular and established place of

business in this Judicial District. For example, upon information and

belief, it conducts its business of the exclusive distribution of new

automobiles to the consuming public in this District through its

authorized dealers in this District, which it holds out to the public as

its own (e.g., Hyundai of Longview at 3680 US-259, Longview, TX

75605, and Hyundai of Silsbee at 4100 Hwy 96 Bypass, Silsbee, TX);

and (b) conducts its business of the provision of new purchase

warranties and service pursuant to those warranties to the consuming




                                       3
  Case 2:20-cv-00144-JRG Document 1 Filed 05/11/20 Page 4 of 21 PageID #: 4




public in this District through its authorized dealerships located in

this District.

                         FACTUAL BACKGROUND

U.S. Patent No. 6,332,628

      8.     Plaintiff 21st Century Garage is the owner by assignment

of all right, title, and interest in and to United States Patent No.

6,332,628, entitled “Side-Impact Airbag Assembly” (“the ’628

patent”), including the right to sue for all past, present, and future

infringement, which assignment was duly recorded in the United

States Patent and Trademark Office (“USPTO”).

      9.     A true and correct copy of the ʼ628 patent is attached

hereto as Exhibit A. The ʼ628 patent is incorporated herein by

reference.

      10.    The application that became the ’628 patent was filed on

September 22, 1999, and was assigned U.S. Patent Application No.

09/400,873 (“the ’873 Application”).

      11.    The ʼ873 Application claims priority to German Patent

Application 198 43 402, filed September 22, 1998.




                                        4
  Case 2:20-cv-00144-JRG Document 1 Filed 05/11/20 Page 5 of 21 PageID #: 5




      12.   The ’628 patent issued on December 25, 2001, after a full

and fair examination by the USPTO.

      13.   The ’628 patent is valid and enforceable and directed to

eligible subject matter.

      14.   The ʼ628 patent discloses and claims inventions relating

to a side-impact airbag assembly for a passenger cell of a vehicle.

For example, claim 12 of the ʼ628 patent recites:

      12. Side impact airbag assembly for a passenger cell of a motor
      vehicle which has a plurality of pillars, a side window disposed
      between first and second ones of said pillars, and a roof frame
      extending above the side window, said side impact airbag assembly
      comprising:

      a window bag with a window portion and a pillar portion,

      a window bag housing at the roof frame, and

      a collision responsive window bag inflator operable to inflate the
      window bag and thereby deploy the bag from a folded up position in
      the window bag housing to an inflated passenger protecting position,

      wherein the window bag and window bag housing are configured to
      deploy the window bag in a downward and obliquely horizontal
      direction with the window portion covering at least a part of the side
      window and the pillar portion covering at least a part of the first pillar.

      15.   The claim elements recited in claim 12 were not well-

understood, routine, or conventional when the inventors of the ʼ628

patent filed their patent application.



                                          5
  Case 2:20-cv-00144-JRG Document 1 Filed 05/11/20 Page 6 of 21 PageID #: 6




U.S. Patent No. 5,978,737

      16.    Plaintiff 21st Century Garage is the owner by assignment

of all right, title, and interest in and to United States Patent No.

5,978,737, entitled “Method and Apparatus for Hazard Detection and

Distraction Avoidance for a Vehicle” (“the ’737 patent”), including

the right to sue for all past, present, and future infringement, which

assignment was duly recorded in the USPTO.

      17.    A true and correct copy of the ʼ737 patent is attached

hereto as Exhibit B. The ʼ737 patent is incorporated herein by

reference.

      18.    The application that became the ’737 patent was filed on

October 16, 1997, and was assigned U.S. Patent Application No.

08/953,863.

      19.    The ’737 patent issued on November 2, 1999, after a full

and fair examination by the USPTO.

      20.    The ’737 patent is valid and enforceable and directed to

eligible subject matter.

      21.    The ʼ737 patent discloses and claims inventions relating

to the detection of hazardous conditions during operation of a vehicle.



                                        6
  Case 2:20-cv-00144-JRG Document 1 Filed 05/11/20 Page 7 of 21 PageID #: 7




      22.   The ʼ737 patent observed that, at the time of filing,

“people are spending increasing amounts of time driving in

automobiles,” while at the same time, “technology is becoming

available to allow a driver to perform an ever increasing number of

functions in addition to driving the automobile” (e.g., inserting

compact discs, dialing a phone, and the like). ʼ737 patent at 1:10-19.

The result, the ʼ737 patent explains, “is to make a driver increasingly

less alert to chang[ing] conditions inside and outside the automobile

that constitute hazards.” Id. at 1:20-25.

      23.   The ʼ737 patent further explains that “[e]xisting

automobile hazard detection systems” were “of limited intelligence.”

Id. at 1:31-33. In particular, the ʼ737 patent discloses, “they detect a

limited group of hazards and provide a limited group of responses, for

example, manipulating a car’s braking system in response to

detecting skidding, or activating a collision alarm in response to

detecting an imminent collision.” Id. at 33-36. Thus, the ʼ737

identified a technological problem with the existing art.




                                       7
  Case 2:20-cv-00144-JRG Document 1 Filed 05/11/20 Page 8 of 21 PageID #: 8




      24.   The ʼ737 patent discloses technical solutions to that

technical problem. One of these solutions is recited in claim 1 of the

ʼ737 patent:

      1. A system for detecting hazardous conditions during operation of a vehicle,
      comprising:

      a plurality of sensors that monitor a plurality of conditions and
      transmit condition signals each representing a measure of a condition;

      a plurality of rate determination circuits coupled to the sensors that
      continually receive the condition signals, wherein each rate
      determination circuit calculates rates of change for the condition,
      including a baseline rate of change, and outputs a potential hazard
      value representing a deviation of a rate of change from the baseline
      rate that exceeds a predetermined threshold value; and

      an evaluation circuit that receives the potential hazard value,
      calculates a new potential hazard value using the potential hazard
      value and a rate of change for at least one associated condition and
      determines whether an actual hazard exists by comparing the new
      potential hazard value with a stored value that corresponds to the
      condition.

      25.   The invention recited in claim 1 addresses technical

deficiencies in the state of the art, including the deficiencies

identified in the ʼ737 patent’s Background of the Invention by, for

example, providing a more intelligent hazard detection system that

identifies actual hazards based on a monitored condition and an

associated condition as recited in claim 1.




                                          8
  Case 2:20-cv-00144-JRG Document 1 Filed 05/11/20 Page 9 of 21 PageID #: 9




      26.    The claim elements recited in claim 1 were not well-

understood, routine, or conventional when the inventors of the ʼ737

patent filed their patent application.

U.S. Patent No. 6,526,460

      27.    Plaintiff 21st Century Garage is the owner by assignment

of all right, title, and interest in and to United States Patent No.

6,526,460, entitled “Vehicle Communications System” (“the ’460

patent”), including the right to sue for all past, present, and future

infringement, which assignment was duly recorded in the USPTO.

      28.    A true and correct copy of the ʼ460 patent is attached

hereto as Exhibit C. The ʼ460 patent is incorporated herein by

reference.

      29.    The application that became the ’460 patent was filed on

August 30, 1999, and was assigned U.S. Patent Application No.

09/385,364.

      30.    The ’460 patent issued on February 25, 2003, after a full

and fair examination by the USPTO.

      31.    The ’460 patent is valid and enforceable and directed to

eligible subject matter.



                                         9
Case 2:20-cv-00144-JRG Document 1 Filed 05/11/20 Page 10 of 21 PageID #: 10




      32.   The ʼ460 patent discloses and claims inventions relating

to a vehicle communications system.

      33.   The ʼ460 patent explains that previous vehicle

communications systems having a central computer to control a

plurality of equipment units for handling data for executing various

applications had a disadvantage in that “a modular system structure

can only be realized by means of corresponding or different hardware

interfaces at the central computer and that, in the case of equipment

units with a plurality of executable functions in the hardware

interface, a complicated protocol has to be performed by the central

computer.” ʼ460 patent at 1:44-50.

      34.   Another disadvantage of previous systems was “that the

individual functions cannot be operated from all operational

locations,” and that “there is no description of how the system can be

extended and of how functional changes can be performed.” Id. at

1:59-63.

      35.   The ʼ460 patent discloses and claims solutions to such

technical deficiencies in the art. For example, the ʼ460 patent states

that “[t]he object of the invention is to develop a generic



                                      10
Case 2:20-cv-00144-JRG Document 1 Filed 05/11/20 Page 11 of 21 PageID #: 11




communications system such that it can be extended and adapted to

new tasks and applications with comparatively little outlay.” Id. at

1:64-67. The ʼ460 patent identifies various other advantages provided

by the technical solutions disclosed and claimed in the ʼ460 patent.

Id. at 2:1-4:38.

      36.   The claims of the ʼ460 patent incorporate technical

solutions to the technical deficiencies in the existing art.

      37.   For example, claim 1 of the ʼ460 patent recites:

      A vehicle communications system, comprising:

      a plurality of equipment units for transmitting, receiving,
      acquiring and/or processing data for executing applications;

      a plurality of hardware interfaces each associated with one of
      said plurality of equipment units;

      a common vehicle data bus, each of the plurality of equipment
      units being connected to the common vehicle data bus via said
      associated one of said hardware interfaces; and

      wherein the applications are assigned flexibly controllable
      functions having respective software interfaces, each function
      being respectively assigned one of said software interfaces for
      exchanging data with other ones of software interfaces and/or
      said hardware interfaces, wherein the functions are executed
      within any desired one of said equipment units.

      38.   The invention recited in claim 1 addresses technical

deficiencies in the state of the art, including deficiencies identified in



                                       11
Case 2:20-cv-00144-JRG Document 1 Filed 05/11/20 Page 12 of 21 PageID #: 12




the ʼ460 patent’s Background section by, for example, providing that

the applications are assigned flexibly controllable functions having

respective software interfaces, each function being respectively

assigned one of said software interfaces for exchanging data with

other ones of software interfaces and/or said hardware interfaces,

wherein the functions are executed within any desired one of said

equipment units.

      39.   The claim elements recited in claim 1 were not well-

understood, routine, or conventional when the inventors of the ʼ460

patent filed their patent application.

U.S. Patent No. 6,526,335

      40.   Plaintiff 21st Century Garage is the owner by assignment

of all right, title, and interest in and to United States Patent No.

6,526,335, entitled “Automobile Personal Computer Systems” (“the

’335 patent”), including the right to sue for all past, present, and

future infringement, which assignment was duly recorded in the

USPTO.




                                         12
Case 2:20-cv-00144-JRG Document 1 Filed 05/11/20 Page 13 of 21 PageID #: 13




      41.    A true and correct copy of the ʼ335 patent is attached

hereto as Exhibit D. The ʼ335 patent is incorporated herein by

reference.

      42.    The application that became the ’335 patent was filed on

January 24, 2000, and was assigned U.S. Patent Application No.

09/490,331.

      43.    The ’335 patent issued on February 25, 2003, after a full

and fair examination by the USPTO.

      44.    The ’335 patent is valid and enforceable and directed to

eligible subject matter.

      45.    The ʼ335 patent discloses and claims inventions relating

to controlling the operation of an automobile using an electronic

device having a flat-panel display.

      46.    In 2000, the ʼ335 patent recognized the desirability of

controlling automobile functions outside the vehicle. This posed

various technical problems, however, including how to select

automobile functions to control and how to communicate control

commands to the automobile.




                                      13
Case 2:20-cv-00144-JRG Document 1 Filed 05/11/20 Page 14 of 21 PageID #: 14




      47.   The ʼ335 patent solves this problem in part by utilizing a

flat-panel electronic device to allow a user an opportunity to select a

given automobile functions. As has since become ubiquitous, flat-

panel display devices provide an effective solution for allowing users

to quickly and easily select functions to remotely control. Indeed,

many people today even use flat-panel electronic devices to control

their televisions rather than traditional remotes. This use of flat-panel

technology represents a technical solution to the problem of how to

present users with automotive functions to remotely control.

      48.   The ʼ335 patent also addressed a technical challenge by

utilizing a local wireless link between the flat-panel device and the

automobile, thereby requiring the automobile to have the capability to

receive commands from the flat-panel device over the local wireless

link, a technology that automobiles had not historically offered as of

the ʼ335 patent’s filing date. Using a local wireless link also helped

reduce security dangers (e.g., hacking) common to remote wireless

links. The use of the local wireless link for communications between

the flat-panel electronic device and the automobile represents a

technical solution to a technical problem.



                                      14
Case 2:20-cv-00144-JRG Document 1 Filed 05/11/20 Page 15 of 21 PageID #: 15




      49.   Such technical solutions are reflected, for example, in

claim 1 of the ʼ335 patent.

      1. A method for controlling the operation of an automobile
      from the interior of a home using an in-home electronic device,
      comprising:

      providing a user with an opportunity to select a given
      automobile function to control using the in-home electronic
      device with a flat panel display; and

      controlling the given automobile function over a local wireless
      link in response to selection of the given function by the user
      using the in-home electronic device.

      50.   The claim elements recited in claim 1 were not well-

understood, routine, or conventional when the inventors of the ʼ335

patent filed their patent application.

      51.   The ʼ335 patent also provides other technical solutions.

For example, the dangers of distracted driving are well known.

However, historically, the use of some automotive functions (e.g.,

controlling the radio) required a user to shift his eyes and/or hands

toward controls that were typically located in the center of the dash

area. The ʼ335 patent addresses this (and other problems) in part by

disclosing and claiming a voice-controlled automobile computer. The

use of a voice-controlled automobile personal computer allows the




                                         15
Case 2:20-cv-00144-JRG Document 1 Filed 05/11/20 Page 16 of 21 PageID #: 16




driver to control various automobile functions without taking his eyes

off the road or his hands off the steering wheel. This technological

solution increases automotive safety.

      52.   This technical solution is reflected in claim 3.

      3. The method defined in claim 1, wherein the automobile has a
      voice-controlled automobile personal computer, the method
      further comprising controlling the given automobile function by
      communicating with the automobile personal computer over the
      local wireless link in response to selection of the given
      function.

      53.   The claim elements recited in claim 3 were not well-

understood, routine, or conventional when the inventors of the ʼ335

patent filed their patent application.

            COUNT I – INFRINGEMENT OF THE ʼ628 PATENT

      54.   Plaintiff realleges and incorporates by reference the

allegations set forth above, as if set forth verbatim herein.

      55.   On information and belief, Defendants have made, used,

sold, offered for sale, or imported products that incorporate one or

more of the inventions claimed in the ʼ628 patent.

      56.   For example, on information and belief, Defendants have

infringed at least claim 12 of the ʼ628 patent, either literally or under

the doctrine of equivalents, in connection with, for example, their


                                         16
Case 2:20-cv-00144-JRG Document 1 Filed 05/11/20 Page 17 of 21 PageID #: 17




Hyundai Elantra vehicles, as detailed in the preliminary claim chart

attached hereto as Exhibit E and incorporated herein by reference.

      57.   Defendants’ infringing activities have been without

authority or license under the ’628 patent.

      58.   Plaintiff has been damaged by Defendants’ infringement

of the ʼ628 patent, and Plaintiff is entitled to recover damages for

Defendants’ infringement, which damages cannot be less than a

reasonable royalty.

      59.   Prior to filing this action, Plaintiff specifically notified Hyundai

America in writing of Hyundai’s infringement of the ʼ628 patent.

            COUNT II – INFRINGEMENT OF THE ʼ737 PATENT

      60.   Plaintiff realleges and incorporates by reference the

allegations set forth above, as if set forth verbatim herein.

      61.   On information and belief, Defendants have made, used,

sold, offered for sale, or imported products that incorporate one or

more of the inventions claimed in the ʼ737 patent.

      62.   For example, on information and belief, Defendants have

infringed at least claim 1 of the ʼ737 patent, either literally or under

the doctrine of equivalents, in connection with, for example, their



                                         17
Case 2:20-cv-00144-JRG Document 1 Filed 05/11/20 Page 18 of 21 PageID #: 18




Hyundai Genesis vehicles, as detailed in the preliminary claim chart

attached hereto as Exhibit F and incorporated herein by reference.

      63.    Defendants’ infringing activities have been without

authority or license under the ’737 patent.

      64.    Plaintiff has been damaged by Defendants’ infringement

of the ʼ737 patent, and Plaintiff is entitled to recover damages for

Defendants’ infringement, which damages cannot be less than a

reasonable royalty.

      65.    Prior to filing this action, Plaintiff specifically notified

Hyundai America in writing of Hyundai’s infringement of the ʼ737 patent.

            COUNT III – INFRINGEMENT OF THE ʼ460 PATENT

      66.    Plaintiff realleges and incorporates by reference the

allegations set forth above, as if set forth verbatim herein.

      67.    On information and belief, Defendants have made, used,

sold, offered for sale, or imported products that incorporate one or

more of the inventions claimed in the ʼ460 patent.

      68.    For example, on information and belief, Defendants have

infringed at least claim 1 of the ʼ460 patent, either literally or under

the doctrine of equivalents, in connection with their vehicles



                                           18
Case 2:20-cv-00144-JRG Document 1 Filed 05/11/20 Page 19 of 21 PageID #: 19




containing the MOST bus, as detailed in the preliminary claim chart

attached hereto as Exhibit G and incorporated herein by reference.

      69.    Defendants’ infringing activities have been without

authority or license under the ʼ460 patent.

      70.    Plaintiff has been damaged by Defendants’ infringement

of the ʼ460 patent, and Plaintiff is entitled to recover damages for

Defendants’ infringement, which damages cannot be less than a

reasonable royalty.

      71.    Prior to filing this action, Plaintiff specifically notified

Hyundai America in writing of Hyundai’s infringement of the ʼ460

patent.

            COUNT IV – INFRINGEMENT OF THE ʼ335 PATENT

      72.    Plaintiff realleges and incorporates by reference the

allegations set forth above, as if set forth verbatim herein.

      73.    On information and belief, Defendants have made, used,

sold, offered for sale, or imported products that incorporate one or

more of the inventions claimed in the ʼ335 patent.

      74.    For example, on information and belief, Defendants have

infringed at least claim 1 of the ʼ335 patent, either literally or under



                                           19
Case 2:20-cv-00144-JRG Document 1 Filed 05/11/20 Page 20 of 21 PageID #: 20




the doctrine of equivalents, in connection with their Hyundai Digital

Key, as detailed in the preliminary claim chart attached hereto as

Exhibit H and incorporated herein by reference.

      75.    Defendants’ infringing activities have been without

authority or license under the ʼ335 patent.

      76.    Plaintiff has been damaged by Defendants’ infringement

of the ʼ335 patent, and Plaintiff is entitled to recover damages for

Defendants’ infringement, which damages cannot be less than a

reasonable royalty.

      77.    Prior to filing this action, Plaintiff specifically notified

Hyundai America in writing of Hyundai’s infringement of the ʼ335 patent.

                              PRAYER FOR RELIEF

      Plaintiff respectfully requests that the Court find in its favor and against

Defendants, and that the Court grant Plaintiff the following relief:

      A.     An adjudication that one or more claims of the ’628 patent, the ʼ737

             patent, the ʼ460 patent, and the ʼ335 patent have been infringed, either

             literally and/or under the doctrine of equivalents, by Defendants;

      B.     An accounting and an award to Plaintiff of damages adequate to

             compensate Plaintiff for the Defendants’ acts of infringement,



                                           20
Case 2:20-cv-00144-JRG Document 1 Filed 05/11/20 Page 21 of 21 PageID #: 21




           together with pre-judgment and post-judgment interest and costs

           pursuant to 35 U.S.C. § 284;

     C.    That this Court declare this to be an exceptional case and award

           Plaintiff its reasonable attorneys’ fees and expenses in accordance

           with 35 U.S.C. § 285; and

     D.    Any further relief that this Court deems just and proper.


     This 11th day of May, 2020.

                                            /s/ Cortney S. Alexander
                                            Daniel A. Kent
                                              dankent@kentrisley.com
                                              Tel: (404) 585-4214
                                              Fax: (404) 829-2412
                                            Cortney S. Alexander
                                              cortneyalexander@kentrisley.com
                                              Tel: (404) 855-3867
                                              Fax: (770) 462-3299
                                            KENT & RISLEY LLC
                                            5755 N Point Pkwy Ste 57
                                            Alpharetta, GA 30022

                                            Attorneys for Plaintiff




                                       21
